Citation Nr: 0313654	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  97-32 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUE

Entitlement to an increased rating for the service-connected 
skin disability, currently evaluated as 30 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from February 1965 to October 
1968.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the RO.  

In March 2000, the RO increased the rating for the service-
connected skin disability to 30 percent.  As the award is not 
a complete grant of benefits, the issue remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board remanded the case to the RO in April 2001 for 
additional development of the record.  



FINDINGS OF FACT

1.  The service-connected skin disability manifested by 
dermatophytosis, tinea pedis and onychomycosis is not shown 
to be productive of a disability picture reflective of more 
than constant exudation or itching, extensive lesions or 
marked disfigurement.  

2.  Neither ulceration, extensive exfoliation, extensive 
crusting nor marked disfigurement is shown; less than 40 
percent of the body or exposed areas is affected; the veteran 
does not require the constant or near-constant use of 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for the service-connected dermatophytosis, tinea 
pedis and onychomycosis have not been met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.118 
including Diagnostic Codes 7800, 7806, 7813 (2002); 67 Fed. 
Reg. 49596 (July 31, 2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The veteran contends that his service-connected skin 
disability is more severe than is currently represented by 
the 30 percent rating assigned.  

Historically, service connection for a generalized skin 
disorder of the face, neck hands and feet was granted by a 
July 1984 rating decision.  A 10 percent rating was assigned 
to the service-connected skin disorder.  

The RO received the veteran's claim for an increased rating 
for the service-connected skin disorder in September 1996.  

The veteran was afforded a VA examination in April 1997.  The 
examiner noted that the veteran had a history of chronic skin 
dermatitis in both plantar surfaces that developed during 
service.  The veteran's main complaint was that of very 
thick, cracked and dry skin particularly underneath the toes 
and at the level of the heel, despite the use of 
moisturizers.  He also complained of itching.  He reported 
that he had to constantly keep removing the dry skin.  

An examination of the skin on both heels and underneath the 
toes revealed cracked areas and also a callus appearance.  
There were no exudates, secretions or open sores or wounds.  
The skin under the toes showed some peeling and cracking 
also.  The nail was normal.  There was no erythema or 
swelling appreciated.  The distal pedal pulses were both 
within normal limits.  The diagnosis was that of 
dermatophytosis, chronic.  

In a June 1997 rating decision, the RO denied an increased 
rating for the veteran's service-connected skin disorder.  
The veteran timely appealed that determination.  

The veteran was afforded another VA examination in November 
1998.  The examiner noted that the veteran had developed a 
fungal infection involving both feet and his toenails during 
his tour of duty in Vietnam.  The infection persisted 
constantly to the present time, and the veteran contended 
that it had worsened despite the treatment that he had been 
prescribed.  

Specifically, the veteran reported that it involved the 
entire soles of both feet, with a rash that was more red, 
more cracked and more painful.  The veteran complained of 
constant itching of the soles of both feet and between his 
toes with occasional burning.  The veteran found that he was 
unable to stand for long periods of time.

The veteran's current treatment was that of topical therapy 
with antifungal lotion and cream, clotrimazole 1 percent, as 
well as a keratolytic to help remove the scale.  The creams 
were applied twice per day, and the veteran had not noticed 
any side effects as a result of the topical therapy.  

The examiner noted extensive involvement of the soles of both 
feet including the toe webs as well as involvement of both 
great toenails.  The soles of the feet were red, scaly with 
areas of fissuring and cracking.  There was marked 
hyperkeratosis on the heels and on the medial great toes.  
There was no ulceration, exfoliation or crusting.  There were 
no associated systemic or nervous manifestations.  The 
diagnosis was that of chronic tinea pedis and onychomycosis.  

In a March 2000 rating decision, the RO increased the rating 
to 30 percent for the service-connected dermatophytosis, 
tinea pedis and onychomycosis.

The veteran submitted a memorandum from his private doctor 
which noted that the veteran was treated with complaint of 
scaling, exfoliation and crusting of both feet.  The 
diagnosis was that of eczema vs psoriasis.  The treatment was 
that of topical steroid ointment, BID.  

In an April 2001 remand, the Board determined that the 
medical evidence of record did not adequately address the 
rating criteria for the veteran's service-connected 
disability and that further examination was necessary.  

The veteran was thereafter afforded another VA examination in 
November 2002.  The examiner noted that there had been no 
significant change in the veteran's condition over the past 
year.  The veteran continued to complain of pain and itching 
on the plantar aspect of both feet.  

The majority of his complaint was related to the scaling and 
itching he experienced on the bottom of his feet.  The 
veteran's treatment included using insoles and topical 
antifungal preparations.  The veteran did not relate any 
precipitating or alleviating factors.  The veteran had 
insoles in his shoes to redistribute pressure on his feet to 
alleviate callous formation.  

An examination of the feet revealed that they were rectus 
with no hammer toes or bunion deformity.  There was a callous 
pattern sub first and fifth metatarsal heads which was 
consistent with a forefoot supinatus condition previously 
diagnosed.  His gait was normal.  Callouses were present on 
the plantar aspect of the hallux and first and fifth 
metatarsal heads.  

The skin was scaling and dry in the arch area.  
Hyperkeratotic lesions were present on the hallux and under 
the first and fifth metatarsal heads, bilaterally.  There 
were mild scaling and exfoliation of the plantar aspect of 
both feet in the longitudinal arch area.  

There was no interdigital maceration, interdigital crusting 
or any evidence of fissures in the digital sulcus.  There was 
also no evidence of plantar ulcerations or any breakdown of 
the integrity of the stratum corneum.  The examiner opined 
that the veteran's "disfigurement" was little to none.  

Finally, outpatient treatment records show that the veteran 
received ongoing treatment for the service-connected skin 
disorder of both feet.  


II.  Legal Analysis

At the outset, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the veteran was notified of the RO's 
decision.  The RO's decision, Statement of the Case, 
Supplemental Statements of the Case and letters, informed the 
veteran of the evidence needed to support his claim.  VA has 
met its duty to inform the appellant.  

The Board concludes that the discussions in the RO's 
decision, Statement of the Case and Supplemental Statements 
of the Case informed the appellant of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained or 
obtainable evidence that might aid his claim.  

Hence, the Board finds that VA has fulfilled any duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to reopen the claims, to provide notice of the 
veteran's responsibility to provide evidence, and to provide 
notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist him.  He was advised 
of the evidence necessary to substantiate his claim.  

In this regard, the Board notes that, by virtue of a April 
2001 letter issued during the pendency of the appeal, the 
veteran and his representative have been advised of the law 
and regulations governing his claim, and have been given 
notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all evidence identified by the veteran has been obtained 
and associated with the claims folder.  Furthermore, he was 
afforded three separate VA examinations in conjunction with 
his appeal (reviewed in detail hereinabove).  Hence, the 
claim is ready to be considered on the merits.  

Hence, a remand for the RO to address the VCAA again would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  

The Board attempts to determine the extent to which the 
veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2002).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2002).  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The veteran's service-connected skin disability is currently 
rated as 30 percent disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7813 (2002) for dermatophytosis.  

The Board notes that the regulations affecting ratings for 
the skin were recently changed.  

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
held, in pertinent part, that where the law or regulation 
changed after a claim had been filed but before the 
administrative or judicial appeal process had been concluded, 
the version most favorable to the veteran was to be applied.  

However, in this regard, the Board points out that if it is 
determined that the new criteria is more favorable, the new 
criteria may not be applied for the period prior to the 
revision.  See VAOPGCPREC 3-2000 (April 10, 2000).  As 
limited by 38 U.S.C.A. § 5110(g) (West 2002), the effective 
date of any increase assigned under the amended version of 
the rating schedule can be no earlier than the effective date 
of the regulation.  

According to the old rating schedule, skin disabilities 
evaluated under specified Diagnostic Codes, including 
dermatophytosis, Code 7813 are rated as eczema.  The 
disability ratings are assigned depending upon the location, 
extent, and repugnant or otherwise disabling character of the 
manifestations.  38 C.F.R. § 4.118 (2002).  

Under Diagnostic Code 7806, a 10 percent evaluation is 
warranted for eczema with exfoliation, exudation or itching, 
if involving an exposed surface or extensive area. If there 
is constant exudation or itching, extensive lesions, or 
marked disfigurement, a 30 percent evaluation is in order.   

Finally, a rating of 50 percent is appropriate if there is 
eczema with ulceration or extensive exfoliation or crusting, 
or systemic or nervous manifestations or that is 
exceptionally repugnant.  

The new regulations governing the applicable Diagnostic Codes 
for the veteran's service-connected skin disability under 
38 C.F.R. § 4.118, in effect since August 1, 2002, are as 
follows:

Under Diagnostic Code 7813, dermatophytosis (ringworm: of 
body, tinea corporis; of the head, tinea capitis; of the 
feet, tinea pedis; of the beard area, tinea barbae; of the 
nails, tinea unguium; or of the inguinal area (jock itch), 
tinea cruris) is to be rated as disfigurement of the head, 
face, or neck (DC 7800), scars (DC's 7801, 7802,7803, 7804, 
or 7805), or dermatitis (DC 7806), depending upon the 
predominant disability.  

Under Diagnostic Code 7806, dermatitis or eczema is to be 
rated based on the following:

More than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required 	during the past 12-month 
period warrants a 60 percent rating.  

A 30 percent rating is assigned when 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  

In this case, the evidence serves to establish that the 
veteran's service-connected skin disability is not ratable at 
higher than 30 percent, under either the old or the new 
criteria.  

The veteran has consistently complained of itching and scaly 
plantar surfaces of the feet with occasional burning.  The VA 
examiner in November 1998 noted extensive involvement of the 
soles of both feet including the toe webs as well as 
involvement of both great toenails.  The soles of the 
veteran's feet were red, scaly with areas of fissuring and 
cracking.  There was marked hyperkeratosis on the heels and 
the medial great toes.  There was no ulceration, exfoliation 
or crusting.  Significantly, there were noted to be no 
associated systemic or nervous manifestations.  

In November 2002, callouses were noted to be present on the 
veteran's toes and the plantar aspect of the hallux.  The 
skin was scaly and dry in the arch area.  Hyperkeratotic 
lesions were present on the hallux and under the fist and 
fifth toes, bilaterally.  There was mild scaling and 
exfoliation of the plantar aspect of both feet in the 
longitudinal arch area.  There was no crusting.  

Under the new criteria, in effect since September 2002, the 
veteran's service-connected skin disability is not severe 
enough to warrant the next higher rating of 60 percent.  

The veteran used topical antifungal medication for treatment.  
In a January 2001 private statement, a treating physician 
noted that the veteran used a topical steroid for treatment 
twice daily.  The doctor did not indicate that use of the 
steroid was constant or near constant.  

The evidence does not establish that the veteran's use of 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs was constant or near-constant over 
the past 12 months.  

Although the veteran's service-connected disability was 
originally characterized as a skin disorder of the face, 
neck, hands and feet, the medical evidence of record since 
the veteran's filing of the claim for increase in 1996 only 
indicates that the veteran's skin complaints are limited to 
his feet.  

In this regard, the Board finds that less than 5 percent of 
the veteran's entire body, and less than 5 percent of exposed 
areas are affected by the skin disability.  

As such, the service-connected skin disability does not meet 
the criteria for a rating in excess of 30 percent.  

With regard to the old criteria, the veteran has constant 
itching, which warrants a 30 percent rating.  The veteran's 
service-connected skin disorder is not, however, productive 
of extensive lesions or marked disfigurement.  In fact, the 
examiner in November 2002 indicated that the veteran's 
disfigurement was little to none.  

Moreover, it is not demonstrated that the service- connected 
skin condition is productive of a disability picture 
consistent with ulceration, extensive exfoliation, crusting, 
systemic or nervous manifestations or exceptional repugnance.  

Accordingly, the Board finds that an increased rating higher 
than 30 percent is not assignable for the service-connected 
skin disability under either the old or new criteria of 
38 C.F.R. § 4.118, including Diagnostic Codes 7806, 7813 
(2002).  

Therefore, the Board determines that the preponderance of the 
evidence is against the veteran's claim for increase.  



ORDER

An increased rating higher than 30 percent for the service-
connected dermatophytosis, tinea pedis and onychomycosis is 
denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

